DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on August 11, 2021. 
Claims 1-7, 10-13, and 18-20 have been amended. 
Claims 21-23 are new. 
Claims 1-7, 10-13, and 18-23 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 8, filed August 11, 2021, with respect to Claims 1-7, 10-13, 15-16, and 18-20 have been fully considered and are persuasive.  The objection of the claims 1-7, 10-13, and 15-16 has been withdrawn. Applicant has corrected the minor informalities found the claims. Claims 18-20 have minor informalities that require correction. 
Applicant’s arguments, see Pg. 8, filed August 11, 2021, with respect to Claims 1-7, 10-13, 15-16, and 18-20 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has corrected the indefinite claim language found in the claims. 
Applicant’s arguments with respect to claim(s) 1-3, 7, and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claim 13, Applicant states that claim 13 is independent. However, Claim 13 depends on claim 1. 
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive. Regarding claim 18, Applicant argues that Sukovic fails to disclose X-ray sources disposed around the inspection space in a plane perpendicular to the second direction. As noted in the previous office action, the Examiner uses Eberhard and not Sukovic. Eberhard discloses the rotational supporting apparatus disposed around the inspection space in a plane perpendicular to the second direction in [0052]. Sukovic teaches X-ray beams passing through different respective portions of the inspection space in Fig. 1. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., X-ray source disposed around the inspection space in a plane perpendicular to the second direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Claims 18-23 are objected to because of the following informalities:
Regarding claim 18, “opposing to a one of the plurality of X-ray sources” should be changed to “opposing to one of the plurality of X-ray sources” in order to 
Regarding claim 21, “roational” should be changed to “rotational” in order to correct a typographical mistake. 
Regarding claim 22, “roational” should be changed to “rotational” in order to correct a typographical mistake.
Regarding claim 23, “roational” should be changed to “rotational” in order to correct a typographical mistake.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Wieczorek (U.S. 2010/0322498).
Regarding claim 1:
Eberhard discloses a spiral Computed Tomography device, comprising:
 an inspection station (Fig. 3, 40) operable to carry an object (Fig. 3, 900) to be inspected on a carrying surface (Fig. 3, 36) thereof, wherein an inspection space (Fig. 3, area where object 90  is located) is defined above carrying surface (Fig. 3, 36), a normal direction (Fig. 3, Y-axis) for the carrying surface is a first direction (Fig. 3, Y-axis), and the inspection station (Fig. 3, 40) 
a rotational supporting apparatus ([0052], adaptive positioning device) disposed around the inspection space in a plane perpendicular to the second direction ([0052], adaptive positioning device around the object) and operable to rotate around the inspection space ([0052], adaptive positioning device rotates the source or detectors);
a plurality of X-ray sources (Fig. 3, 12) located on the rotational supporting apparatus (Fig. 2B, source 12 able to rotate) and configured to transmit fan-shaped X-ray beams (Fig. 3, x-ray source 12) to pass through the inspection space; the plurality of X-ray sources (Fig. 3, 12) is further configured to emit fan-shaped X-ray beams ([0036], fan shaped beams) and the fan-shaped X-ray beams from the plurality of X- ray sources (fig. 3, 12) pass through the object and the inspection space ([0036], X-ray beams pass through object) and cover the entire inspection space ([0036], X-ray beams pass through object and cover the imaging volume); and
 a plurality of X-ray receiving apparatuses (Fig. 3, 18) in one-to-one correspondence to the plurality of X-ray sources ([0030], one to one relationship), the plurality of X-ray receiving apparatuses (Fig. 3, 18) being located on the rotational supporting apparatus (Fig. 2B, detector 18 able to rotate) and opposing to the plurality of X-ray sources respectively (Fig. 3, detector 18 oppose source 12), the plurality of X-ray receiving apparatuses (Fig. 3, radiation detector 18) being configured to collect the fan-shaped X-ray beams passing through the inspection space ([0035]-[0036], X-ray beams detected using detectors), 

wherein the plurality of X-ray sources are closely disposed ([0039], X-ray source angular spacing). 
However, Eberhard fails to disclose the fan-shaped X-ray beams from each of the plurality of X-ray sources cover an angular portion of the inspection space.
Wieczorek teaches the fan-shaped X-ray beams (Fig. 1 and Fig. 2, radiation from sources 20) from each of the plurality of X-ray sources (Fig. 1, and Fig. 2, sources 20) cover an angular portion of the inspection space (Fig. 1 and 2, X-ray sources cover different angular portions of object 14).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard with the beam coverage taught by Wieczorek in order to increase image quality by reducing the noise in images and improving patient scan quality (Wieczorek; [0006] and [0010]-[0016]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Eberhard and Wieczorek discloses the spiral Computed Tomography device according to claim 1, wherein the inspection station is further movable along the first direction (Eberhard; [0054], conveyor moves in a vertical motion).
Regarding claim 3:

Regarding claim 7:
The combination of Eberhard and Wieczorek discloses the spiral Computed Tomography device according to claim 1, wherein the X-ray sources are X-ray accelerators (Eberhard; Fig. 3, 12).
Regarding claim 10:
The combination of Eberhard and Wieczorek discloses the spiral Computed Tomography device according to claim 1, wherein the X-ray receiving apparatuses each comprise a plurality of rows of detectors (Eberhard; [0045], multidimensional array detector).
Regarding claim 21:
The combination of Eberhard and Wieczorek discloses the spiral Computed Tomography device according to claim 1, wherein the plurality of X-ray sources (Eberhard; [0039], X-ray sources) are spaced apart from each other (Eberhard; [0039], X-ray sources spaced apart) along a roational path of travel by the X-ray sources (Eberhard; [0039], X-ray sources spaced apart along path).
Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Wieczorek (U.S. 2010/0322498) as applied to claim 1 above, and further in view of Malamud (U.S. 2003/0108146).
Regarding claim 4:
The combination of Eberhard and Wieczorek discloses the spiral Computed Tomography device according to claim 1.
 fails to disclose wherein the rotation supporting apparatus is a slip ring, the plurality of X-ray sources and the plurality of X-ray receiving apparatuses are disposed on a circumference of the slip ring, and a X-ray sources and a corresponding X-ray receiving apparatuses are disposed on opposite sides of the circumference with respect to a center of the circumference.
Malamud teaches wherein the rotation supporting apparatus is a slip ring ( [0046], slip ring), the plurality of X-ray sources (Fig. 7, 12a-12c) and the plurality of X- ray receiving apparatuses (Fig. 7, 17a-17c) are disposed on a circumference of the slip ring (Fig. 7, source and detector located on 13), and a X-ray sources and a corresponding X-ray receiving apparatuses are disposed on opposite sides of the circumference with respect to a center of the circumference (Fig. 7, source and detector located on opposite sides of 13).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Wieczorek with the slip ring taught by Malamud in order to obtain higher resolution images by increasing the amount of imaging angles (Malamud; [0006]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5:
The combination of Eberhard, Wieczorek and Malamud discloses the spiral Computed Tomography device according to claim 4, wherein the center of the circumference of the slip ring (Malamud; [0046], slip ring) coincides with a center of the inspection space in a detection state (Malamud; Fig. 7, the center of 13 is the same as the scanning area within 13).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Wieczorek with the slip ring taught by Malamud in .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Wieczorek (U.S. 2010/0322498) as applied to claim 1 above, and further in view of Awad (U.S. 2016/0252647).
Regarding claim 6:
The combination of Eberhard and Wieczorek discloses the spiral Computed Tomography device according to claim 1.
However, the combination of Eberhard and Wieczorek fails to disclose wherein the rotational supporting apparatus is a bracket.
Awad teaches wherein the rotational supporting apparatus is a bracket ([0078], bracket hold sources and detectors).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Wieczorek with the bracket taught by Awad in order to allow for increase image clarity for a better analysis by increasing the imaging angles (Awad; [0098]-[0099]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 11, 13, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Wieczorek (U.S. 2010/0322498) as applied to claim 1 above, and further in view of Chen (U.S. 2014/0185742).
Regarding claim 11:
 discloses the spiral Computed Tomography device according to claim 1, further comprising: 
a processor (Eberhard; Fig. 1, 28) connected to the plurality of X-ray receiving apparatuses and configured to process signals of the collected X-rays (Eberhard; Fig. 14, 116 post processing) and reconstruct a three-dimensional image of the object to be inspected (Eberhard; Fig. 14, 118 volume images).
However, the combination of Eberhard and Wieczorek fails to disclose wherein the processor is configured to reconstruct the three-dimensional image using a linear interpolation method.
Chen teaches wherein the processor is configured to reconstruct the three-dimensional image using a linear interpolation method ([0031], interpolation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Wieczorek with the reconstruction technique taught by Chen in order to improve image accuracy for better security inspection (Chen; [0024]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Eberhard and Wieczorek discloses a method for reconstructing a three-dimensional image from projection data obtained by a spiral CT device according to claim 1, the method comprising:
emitting from each of a plurality of X-ray sources (Eberhard; Fig. 3, 12) fan-shaped X-ray beams (Eberhard; [0036], fan shaped) such that the fan-shaped X-ray beams (Wieczorek; Fig. 1 and Fig. 2, radiation from sources 20) from each of the plurality of X-ray sources (Wieczorek; Fig. 1, and Fig. 2, sources 20) cover an angular portion of the inspection space 
 obtaining a plurality of projection data (Eberhard; [0040], projections) by detecting the fan-shaped X-ray beams emitted from the plurality of X-ray sources (Eberhard; [0035]-[0036], X-ray detectors detecting X-ray beams from sources) and passing through the object in the inspection space with a respective plurality of X-ray receiving apparatuses of the spiral Computed tomography device (Eberhard; [0040], plurality of projections obtained using the plurality of sources and detectors); 
reconstructing the three-dimensional image of the object using image reconstruction algorithms (Eberhard; Fig. 14, post process images), 
wherein the plurality of X-ray sources are closely disposed (Eberhard; [0039], sources are closely disposed). 
However, the combination of Eberhard and Wieczorek fails to disclose interpolating the plurality of projection data; reconstructing the three-dimensional image based on the interpolated plurality of projection data using image reconstruction algorithms, wherein in the step of reconstructing the three-dimensional image, for two adjacent X-ray receiving apparatuses having an overlapped projection portion in the spiral computed Tomography device, an image reconstruction algorithm for data corresponding to the overlapped projection portion in the interpolated projection data of each X-ray receiving apparatus is different from an image 
Chen teaches interpolating the plurality of projection data ([0031], interpolation); 
reconstructing the three-dimensional image based on the interpolated plurality of projection data using image reconstruction algorithms ([0075]-[0076], image reconstruction based interpolation), 
wherein in the step of reconstructing the three-dimensional image, for two adjacent X-ray receiving apparatuses having an overlapped projection portion in the spiral Computed Tomography device, an image reconstruction algorithm for data corresponding to the overlapped projection portion in the interpolated projection data of each X-ray receiving apparatus is different ([0075]-[0080], different image reconstruction) from an image reconstruction algorithm for data corresponding to remaining portions in the interpolated plurality of projection data ([0075]-[0080], different image reconstruction).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Wieczorek with the reconstruction technique taught by Chen in order to improve image accuracy for better security inspection (Chen; [0024]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15:
The combination of Eberhard, Wieczorek, and Chen discloses the method according to claim 13, wherein the interpolating step is implemented using a linear interpolation method (Chen; [0031], interpolation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard and Wieczorek with the reconstruction technique taught 
Regarding claim 22:
The combination of Eberhard, Wieczorek, and Chen discloses the method according to claim 13, further comprising rotating the plurality of X-ray sources a long a rotational path around the inspection space (Eberhard; [0052], source rotation), wherein emitting from each of a plurality of X-ray sources fan-shaped X-ray beams (Eberhard; Fig. 3, x-ray source 12)  comprises emitting fan-shaped X-ray beams (Eberhard; [0036], fan shaped) from each of a plurality of X-ray sources spaced apart from each other along the rotational path (Eberhard; [0039], angular spacing). 
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Wieczorek (U.S. 2010/0322498) and Chen (U.S. 2014/0185742) as applied to claims 11 and 13 above, and further in view of Wang (U.S. 2011/0282181).
Regarding claim 12:
The combination of Eberhard, Wieczorek, and Chen discloses the spiral computed Tomography device according to claim 11.
However, the combination of Eberhard, Wieczorek, and Chen fails to disclose wherein when coverages of two adjacent X-ray receiving apparatuses of the plurality of X-ray receiving apparatuses have an overlapped region, signals in the overlapping region is processed using a compressive sensing technique.
Wang teaches wherein when coverages of two adjacent X-ray receiving apparatuses of the plurality of X-ray receiving apparatuses have an overlapped region ([0065]-[0066], 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the CT device of Eberhard, Wieczorek, and Chen with the compressive sensing taught by Wang in order to increase image quality by suppressing image noise (Wang; [0079]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16: 
The combination of Eberhard, Wieczorek, and Chen discloses the method according to claim 13.
However, the combination of Eberhard, Wieczorek, and Chen fails to disclose wherein the data corresponding to the overlapped projection portion in the interpolated projection data for the two adjacent X-ray receiving apparatuses is processed using a compressive sensing technique.
Wang teaches wherein the data corresponding to the overlapped projection portion in the interpolated projection data ([0065]-[0066], overlapping projection data) for the two adjacent X-ray receiving apparatuses is processed using a compressive sensing technique ([0065]-[0069], overlapping projection data is processed using compressive sensing).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the reconstruction method of Eberhard, Wieczorek, and Chen with the compressive sensing taught by Wang in order to increase image quality by suppressing image noise (Wang; [0079]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard (U.S. 2011/0142201) in view of Sukovic (U.S. 2006/0285633).
Regarding claim 18:
Eberhard discloses a spiral Computed Tomography device, comprising:
 an inspection station (Fig. 3, 40) operable to carry an object (Fig. 3, 900) to be inspected on a carrying surface (Fig. 3, 36) thereof, wherein an inspection space (Fig. 3, area where object 90  is located) is defined above carrying surface (Fig. 3, 36), a normal direction (Fig. 3, Y-axis) for the carrying surface is a first direction (Fig. 3, Y-axis), and the inspection station (Fig. 3, 40) is operable to move along a second direction perpendicular to the first direction to cause the object to be inspected to pass through the inspection space (Fig. 3, conveyor 36 moves along axis 99);
a rotational supporting apparatus ([0052], adaptive positioning device) disposed around the inspection space in a plane perpendicular to the second direction ([0052], adaptive positioning device around the object) and operable to rotate around the inspection space ([0052], adaptive positioning device rotates the source or detectors);
a plurality of X-ray sources (Fig. 3, 12) located on the rotational supporting apparatus (Fig. 2B, source 12 able to rotate) and configured to transmit X-rays (Fig. 3, x-ray source 12) to pass through the inspection space; and
 a plurality of X-ray receiving apparatuses located on the rotational supporting apparatus (Fig. 2B, detector 18 able to rotate), each of the plurality of X-ray receiving apparatuses (Fig. 3, 18) opposing to one of the plurality of X-ray sources ([0030], one to one relationship; Fig. 3, detector 18 oppose source 12) and being configured to collect the X-rays passing through the inspection space ([0035]-[0036] and [0040], X-ray detector using to collect projections), 

wherein the plurality of X- ray sources are closely disposed (Fig. 3, sources 12 are disposed; [0039], angular spacing), and fan-shaped X-ray beams ([0036], fan shaped beams) provided by the plurality of X-ray sources ([0036], fan shaped beams) cover the inspection space.
However, Eberhard fails to disclose X-ray beams passing through different respective portions of the inspection space.
Sukovic teaches the plurality of X-ray sources (Fig. 1, two sources 12) configured to emit X-ray beams (Fig. 1, X-rays from sources 12) passing through different respective portions of the inspection space (Fig. 1, X-rays from sources 12 passing through different portions of P).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard with the beam coverage taught by Sukovic in order to reduce the amount of radiation exposed to the patient for better image quality (Sukovic; [0019]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19:
The combination of Eberhard and Sukovic discloses the spiral Computed Tomography device of claim 18, wherein the rotational supporting apparatus (Eberhard; [0052], adaptive positioning device) is configured to rotate about a rotational axis (Eberhard; [0052], adaptive positioning device rotating source and detectors), and wherein each of the plurality of X-ray sources (Eberhard; Fig. 3, 12) is configured to emit fan-shaped X-ray beams with each having an 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the device of Eberhard with the beam coverage taught by Sukovic in order to reduce the amount of radiation exposed to the patient for better image quality (Sukovic; [0019]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 20:
The spiral Computed Tomography device of claim 18, wherein the fan-shaped X-ray beams of the plurality of X-ray sources (Eberhard; [0035]-[0036], fan beam emitted by X-ray sources) pass through the entire inspection space (Eberhard; [0035]-[0036], fan beam emitted by X-ray sources cover imaging volume).
Regarding claim 23:
The combination of Eberhard and Sukovic discloses the spiral Computed Tomography device of claim 18, wherein the plurality of X-ray sources (Eberhard; [0039], X-ray sources) are spaced apart from each other (Eberhard; [0039], X-ray sources spaced apart) along a roational path of travel by the X-ray sources (Eberhard; [0039], X-ray sources spaced apart along path).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884